Order entered December 10, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01422-CV

                             BANK OF THE WEST, Appellant

                                              V.

                   TXS UNITED HOUSING PROGRAM, INC., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-10-04636

                                          ORDER
       This appeal was abated on October 8, 2013 to allow the trial court an opportunity to file

findings of fact and conclusions of law. Because a supplemental clerk’s record containing those

findings and conclusions has now been filed, we REINSTATE the appeal and ORDER

appellant to file any amended or supplemental brief by January 10, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE